DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvestro (US 8358431) in view of LaCaze et al. (US 2012/0274695).
Salvestro discloses a method for digitally printing on three-dimensional objects including bottles, cans or other hollow bodies (FIG. 2, element 15: The printing medium 19 placed around the drum surface 15 during the printing process is considered as a three-dimensional object), by at least one printing head (FIG. 2, element 40), the method apprising:
		breaking down a printing template into a multiplicity of printing dots (FIG. 5C, element 47C, 47D, 47E: The images 47 include printing dots 37, 37A, 37B); 
                             storing the printing dots in a printing raster consisting of image columns and image rows (FIG. 3: The printing rater is provided in the image data file 302); and
                            using the printing raster for activating the at least one printing head during a printing process in which an object to be printed moves relative to the at least one printing head in order to apply a print image onto the object to be printed (FIG. 4A: During the printing process, the drum 12 rotates relative to the printhead 40 as indicated by the arrow MSA), 
(FIG. 6A shows the image rows and columns (47C) being oblique to each other), and wherein the curved printing raster is distorted compared to a Cartersian raster before the printing plate is read into the curved printing raster (FIG. 5D),
                             wherein the object to be printed is rotated relative to the at least one printing head (FIG. 4A shows the object 12 rotates relatively to the printhead 40) and simultaneously moved along its rotational axis during the printing process such that the object carries out a helical motion relative to the at least one printing head (FIG. 4A also shows that the printhead moves along the rotational axis 14 during the printing process. In other words, the object 12 moves along its rotation axis 14, relatively to the printhead 40, during the printing process), wherein a printing helix pitch correlates with or corresponds to a pitch angle of the curved printing raster, wherein image information in cells of the curved printing raster is read out at raster positions and used for controlling the at least one printing head during the printing process, wherein the curved printing raster is processed as a Cartesian raster with respect to printing data (FIGa. 1A-B, 4A, 5A-5B show the helical motion during the printing process with the pitch angle). 
	Salvestro however does not teach wherein a rotating direction of the object to be printed is reversible during the printing process and/or a process of curing the ink.
	LaCaze et al. discloses a printing apparatus comprising a printhead for printing on a three-dimensional object (FIGs. 23-24, element 8), wherein the object to be printed is rotated relative to the printhead (FIGs. 23-24, elements 25) and simultaneously moved along its rotational axis during the printing process such that the object carries out a helical motion relative to the at least one printing head, wherein a rotating direction of the object to be printed is reversible during the printing process and/or a process of curing the ink (FIGs. 23-24: ROTATION DIRECTION).
FIGs. 23-24).
2.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvestro (US 8358431) in view of LaCaze et al. (US 2012/0274695), and further in view of Kokubo (US 5610649).
Salvestro, as modified, discloses the claimed invention as discussed above except wherein pinning and/or curing of the ink takes place during the printing process and/or after the printing process.
Kokubo discloses a printing apparatus comprising a printhead for forming on a printing medium carried by a rotating object (FIG. 1, elements 10-11) and a curing unit (FIG. 1, elements 22 and 24) to cure ink printed on the printing medium carried by the rotating object.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Salvestro’s printing apparatus, as modified, to include a curing unit for curing the printed images as disclosed by Kokubo to ensure the quality of the printed images (FIG. 1).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.